Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.




                                                   2
                                         DISCUSSION

A.     Claims against Wells, Mercado, Silverman, and Deutsch

       Individuals are not subject to liability under Title VII, the ADEA, or the ADA. See

Wrighten v. Glowski, 232 F.3d 119, 120 (2d Cir. 2000); see also Tomka v. Seiler Corp., 66 F.3d

1295, 1313 (2d Cir. 1995) (“[I]ndividual defendants with supervisory control over a plaintiff may

not be held personally liable under Title VII.”), abrogated on other grounds by Burlington Ind. v.

Ellerth, 524 U.S. 742, 118 S. Ct. 2257 (1998); Darcy v. Lippman, 356 F. App’x 434, 437 (2d Cir.

2009) (holding that the ADA does not provide for actions against individual supervisors);

Scalercio-Isenberg v. Morgan Stanley Servs. Grp. Inc., No. 19-CV-6034 (JPO), 2019 WL

6916099, at *7 (S.D.N.Y. Dec. 19, 2019) (“As a matter of law, none of the individual defendants

can be held liable under Title VII, the ADA, or the ADEA.”); Garibaldi v. Anixter, Inc., 407 F.

Supp. 2d 449, 451 (W.D.N.Y. 2006) (“[T]here is no individual liability under any of the federal

anti-discrimination statutes, including Title VII, the ADA, and the ADEA.”).

       To the extent Plaintiff is seeking to sue Wells, Mercado, Silverman, and Deutsch under

Title VII, the ADA, or the ADEA, they are not proper defendants. 2 Moreover, Plaintiff alleges no

facts suggesting they were personally involved in violating his rights. The Court therefore

dismisses Plaintiff’s claims against these defendants. 28 U.S.C. § 1915(e)(2)(B)(ii).




       2
          Claims under city and state human rights laws, however, may be asserted against
individuals. See Feingold v. New York, 336 F.3d 138, 158-59 (2d Cir. 2004) (holding that
individuals are subject to liability under city and state human rights laws). To assert a claim
against an individual defendant under city or state human rights laws, “a plaintiff must either
show direct, personal involvement in discriminatory conduct, or that the defendant ‘aided and
abetted’ the discrimination or retaliation at issue.” Zambrano-Lamhaouhi v. N.Y. City Bd. of
Educ., 866 F. Supp. 2d 147, 162-63 (E.D.N.Y. 2011) (citing Feingold, 366 F.3d at 157-59).

                                                3
B.      Service on Fallsburg Library

        Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and amended complaint until the Court reviewed the amended complaint and ordered

that a summons be issued. The Court therefore extends the time to serve until 90 days after the

date the summons is issued. If the amended complaint is not served within that time, Plaintiff

should request an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir.

2012) (holding that it is the plaintiff’s responsibility to request an extension of time for service);

see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff

proceeding IFP] provides the information necessary to identify the defendant, the Marshals’

failure to effect service automatically constitutes ‘good cause’ for an extension of time within the

meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendant Fallsburg Library through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process

Receipt and Return form (“USM-285 form”) for this defendant. The Clerk of Court is further

instructed to issue a summons and deliver to the Marshals Service all the paperwork necessary

for the Marshals Service to effect service upon this defendant.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                                   4
          DEFENDANT AND SERVICE ADDRESS


Fallsburg Library
12-14 Railroad Plaza
So. Fallsburg, NY 12779
